DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second dielectric layer overlapping an entirety of the bottom surface of the third metal via, as claimed in claim 23, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23 and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 5, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo et al. (US 2016/0307991 A1, prior art of record) in view of Cho (US 8,405,482 B2) and Hatano (US 2005/0088269 A1, prior art of record).
Regarding claim 1, Kuo disclose a semiconductor device (e.g. figures 1A and 1B), comprising: 
a semiconductor substrate (semiconductor substrate 101, ¶ [0013]); and
an interconnect structure over the semiconductor substrate (e.g. interconnect structure comprising elements above semiconductor substrate 101, as seen in figure 1B), wherein the interconnect structure comprises:
a magnetic core (magnetic core 142, ¶ [0013]); and
a conductive coil winding around the magnetic core (e.g. conductive coil comprising elements 132, 152, and 162, as seen in figures 1A and 1B to be and electrically insulated from the magnetic core (e.g. as seen in figure 1B, the conductive coil 132/152/162 is electrically insulated from the magnetic core 142 by passivation layer 140, as disclosed in ¶ [0017]), wherein the conductive coil comprises horizontally-extending conductive lines (e.g. as seen in figures 1A and 1B, horizontally-extending conductive lines 132 and 162) and vertically-extending conductive vias electrically connecting the horizontally-extending conductive lines (e.g. as seen in figures 1A and 1B, vertically-extending conductive vias 152 electrically connecting to horizontally-extending conductive lines 132 and 162); and
a dielectric material electrically insulating the magnetic core from the conductive coil (e.g. dielectric material 140, ¶ [0026]).
Kuo is silent with respect to disclosing the vertically-extending conductive vias comprises first conductive vias in contact with a first one of the horizontally-extending conductive lines, second conductive vias overlapping the first conductive vias and in contact with a second one of the horizontally-extending conductive lines opposite to the first one of the horizontally-extending conductive lines, and a third conductive via between the first conductive vias and the second conductive vias, and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias, and wherein the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core, wherein the first conductive vias are arranged on a same side of the magnetic core and separated by the dielectric material.
Cho discloses an analogous device (e.g. figures 3A and 3B), at least one of the vertically-extending conductive vias (e.g. vertically-extending conductive vias comprising elements 365a-365c and 360a-360b, col. 5, lines 36 – 38) comprising first conductive vias in contact with a first one of the horizontally-extending conductive lines (e.g. first conductive vias 365a in contact with first horizontally-extending conductive line 370), second conductive vias overlapping the first conductive vias and in contact with a second one of the horizontally-extending conductive lines opposite to the first one of the horizontally-extending conductive lines (second conductive vias 365c in contact with second horizontally-extending conductive line 390) and a third conductive via between the first conductive vias and the second conductive vias (third conductive via 360a or 360b), and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias (as seen in figures 3A and 3B), wherein the first conductive vias are arranged on a same side of the magnetic core and separated by the dielectric material (e.g. as seen in figures 3A and 3B, the first conductive vias 365a are on the same side of the device (rendered obvious to be on the same side of the magnetic core of Kuo), and are separated by dielectric material 313, see col. 4, lines 13 - 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo such that 
Hatano discloses an analogous device (e.g. figures 1 and 2) comprising analogous vertically extending conductive vias (vertically extending conductive vias comprising elements 13, 14 and 16, as seen with respect to figures 1 and 2, ¶ [0023] – [0024]), wherein at least one of the vertically-extending conductive vias comprises a first conductive via (e.g. figures 1 and 2, first conductive via 13), a second conductive via (e.g. figures 1 and 2, second conductive via 14) and a third conductive via between the first conductive via and the second conductive via (as seen with respect to figures 1 and 2, there exists at each vertical connection a third conductive via 16 between a first conductive via 13 and a second conductive via 14), wherein the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core (as seen in figure 2, the bottom surface of the third conductive via is substantially level with the bottom surface of the magnetic core 15, ¶ [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo in view of Cho such that the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core, since Kuo in view of Cho discloses the inductor coil to surround a magnetic core, and Hatano discloses forming an inductor coil surrounding a magnetic core such that an analogous the third conductive via comprises a bottom surface substantially level with a bottom 

Regarding claim 2, Kuo in view of Cho and Hatano disclose the semiconductor device according to Claim 1, as cited above. Kuo further discloses the dielectric material comprises at least one of oxide, nitride or carbide (as disclosed in ¶ [0026]).

Regarding claim 3, Kuo in view of Cho and Hatano disclose the semiconductor device according to Claim 1, wherein the conductive coil comprises copper (Kuo: e.g. ¶ [0025], [0036] and [0037] disclose the segments of the conductive coil 132/152/162 comprise copper).

Regarding claim 4, Kuo in view of Cho and Hatano disclose the semiconductor device according to Claim 1, as cited above. Kuo further discloses the conductive coil comprises a diameter between about 10 m and about 20 m (e.g. ¶ [0037] discloses the segment 162 of the conductive coil has a thickness (i.e. diameter) of between 10 and 20 m).

Regarding claim 5, Kuo in view of Cho and Hatano disclose the semiconductor device according to Claim 1, as cited above. Kuo further discloses the magnetic core comprises cobalt, tantalum and zirconium (e.g. as disclosed in ¶ [0033]).

Regarding claim 7, Kuo in view of Cho and Hatano disclose the semiconductor device according to Claim 1, as cited above. Kuo further discloses the conductive coil comprises a first metal layer (figure 1B, first metal layer 132), a second metal layer (figure 1B, second metal layer 152) and a third metal layer (figure 1B, third metal layer 162), and the magnetic core is disposed at a tier the same as a tier of the second metal layer (as seen in figure 1B, the magnetic core 152 is disposed at the same tier (level) as the second metal layer 152, whereby both are within layer 140).

Regarding claim 8, Kuo in view of Cho and Hatano disclose the semiconductor device according to Claim 7, as cited above. Kuo further discloses the first metal layer comprises a first metal line overlapping the magnetic core (as seen in figures 1A and 1B, first metal line 132 overlaps magnetic core 142), the third metal layer comprises a second metal line overlapping the magnetic core (as seen in figures 1A and 1B, second metal line 162 overlaps magnetic core 142), and the first metal line and the second metal line extend in different directions (as seen in figure 1A, the first metal line 132 extends vertically while the second metal line 162 has portions that extend at an angle relative to the vertical direction of figure 1A).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Cho and Hatano, as applied to claim 7 above, and further in view of Hiatt et al. (US 2003/0070282 A1, prior art of record).
Regarding claim 9, Kuo in view of Cho and Hatano disclose the semiconductor device according to claim 1, but are silent with respect to disclosing the magnetic core comprises a ring shape from a top-view perspective.
Hiatt discloses an analogous semiconductor device (e.g. figures 1A, 1B, 8 and 9), wherein a magnetic core comprises a ring shape from a top-view perspective (e.g. as seen in figure 8, magnetic core 12 comprises a ring shape in the top-view (i.e. plan-view), ¶ [0040]. See also figures 12, 13 and 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo in view of Cho and Hatano such that the magnetic core comprises a ring shape from a top-view perspective, wherein the ring shape defines an interior region through which at least one of the vertically-extending conductive vias extends, since Kuo discloses the magnetic core to be surrounded by a coil with conductive vias extending on both sides, and Hiatt discloses an analogous device comprising a magnetic core surrounded by a coil with conductive vias extending on both sides such that the magnetic core comprises a ring shape from a top-view perspective, wherein the ring shape defines an interior region through which at least one of the vertically-extending conductive vias extends. One would have been motivated to have the magnetic core comprising a ring shape from a top-view perspective, wherein the ring shape defines an interior region through .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Cho and Hatano, as applied to claim 10 above, and further in view of Nishimura et al. (US 7,049,692 B2, prior art of record).
Regarding claim 10, Kuo in view of Cho and Hatano the semiconductor device according to Claim 1, as cited above, but are silent with respect to disclosing a semiconductor die bonded with the interconnect structure and electrically coupled to the conductive coil of the interconnect structure.
Nishimura discloses an analogous device (e.g. figure 7), comprising a semiconductor die (e.g. semiconductor die 14G, col. 10, line 12) bonded with the interconnect structure (e.g. interconnect structure 13F) and electrically coupled to the conductive coil of the interconnect structure (electrically connected to conductive coil 41 through elements 22, col. 10, line 53).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kuo in view of Cho and Hatano such that a semiconductor die is bonded with the interconnect structure and electrically coupled to the conductive coil of the interconnect structure since Kuo discloses an conductive coil in an interconnect structure, and Nishimura discloses a conductive coil in an interconnect structure such that a semiconductor die is bonded with the interconnect structure and electrically coupled to the conductive coil of the interconnect structure. One would have been motivated to have a semiconductor die .

Claims 11 – 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 7,049,692 B2, prior art of record) in view of Kuo et al. (US 2016/0307991 A1, prior art of record), Cho (US 8,405,482 B2) and of Hatano (US 2005/0088269 A1, prior art of record).
Regarding claim 11, Nishimura discloses a semiconductor device (e.g. figure 7), comprising: 
a substrate (e.g. substrate 17A);
a first semiconductor die (e.g. first semiconductor die 14G, col. 10, line 12) and a second semiconductor die over the substrate (second semiconductor die 15A, col. 4, lines 6 – 7); and 
an interconnect structure between the substrate and the first semiconductor die (e.g. interconnect structure comprising the elements between substrate 17A and the first semiconductor die 14G, as seen in figure 7), the interconnect structure comprising a plurality of metallization layers forming comprising an interconnection path (e.g. metallization layers 34C, col. 10, line 5, rendered obvious to be metal since Nishimura discloses the layers to be conductive layers and it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary and an inductor electrically isolated from the interconnection path (inductor 41, col. 10, line 53), 
wherein the plurality of metallization layers comprise metal features to form a coil of the inductor (e.g. as seen in figure 7, the metallization layers 34C form the coil of the inductor 41).
Nishimura is silent with respect to disclosing a magnetic region extending within the coil of the inductor, wherein the coil comprises first conductive vias in a first metallization layer, second conductive vias in a second metallization over the first metallization layer, and a third conductive via in a third metallization layer between the first conductive vias and the second conductive vias, and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias, and wherein the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic region, wherein the first conductive vias are spaced apart from one another and the second conductive vias are spaced apart from one another.
Kuo discloses an analogous device (e.g. figures 1A and 1B), comprising a magnetic region (magnetic region 142, ¶ [0013]) extending within the coil of an inductor (coil including layers 132, 152 and 162 of inductor 168, ¶ [0013]), wherein the coil comprises a first conductive via (e.g. first conductive via 152).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura 
Cho discloses an analogous device (e.g. figures 3A and 3B), comprising first conductive vias in a first metallization layer (e.g. first conductive vias 365A in the first metallization layer (i.e. bottom layer), col. 5, lines 36 – 43), second conductive vias in a second metallization over the first metallization layer (second conductive vias 365c in second metallization layer (i.e. upper layer), col. 5, lines 36 - 43) and a third conductive via in a third metallization layer between the first conductive vias and the second conductive vias (third conductive via 360a or 360b in third metallization layer (i.e. middle layer)), and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias (as seen in annotated figures 3A or 3B), wherein the first conductive vias are spaced apart from one another and the second conductive vias are spaced apart from one another (e.g. as seen in figures 3A or 3B, the first conductive vias are 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo to include first conductive vias in a first metallization layer, second conductive vias in a second metallization over the first metallization layer, and a third conductive via in a third metallization layer between the first conductive vias and the second conductive vias, and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias, wherein the first conductive vias are spaced apart from one another and the second conductive vias are spaced apart from one another, since Kuo discloses the second conductive layer to comprise a via to form the inductor, and Cho discloses analogous vertically-extending conductive vias forming an inductor such that the vertically-extending conductive via comprises first conductive vias in a first metallization layer, second conductive vias in a second metallization over the first metallization layer, and a third conductive via in a third metallization layer between the first conductive vias and the second conductive vias, and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias, wherein the first conductive vias are spaced apart from one another and the second conductive vias are spaced apart from one another. One would have been motivated to modify the device of Nishimura in view of Kuo in the claimed manner in order to create a larger inductor within 
Hatano discloses an analogous device (e.g. figures 1 and 2) comprising a first conductive via (e.g. figures 1 and 2, first conductive via 13), a second conductive via (e.g. figures 1 and 2, second conductive via 14) and a third conductive via between the first conductive via and the second conductive via (as seen with respect to figures 1 and 2, there exists at each vertical connection a third conductive via 16 between a first conductive via 13 and a second conductive via 14), wherein the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core (as seen in figure 2, the bottom surface of the third conductive via is substantially level with the bottom surface of the magnetic core 15, ¶ [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo and Cho such that the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core, since Kuo in view of Cho discloses the inductor coil to surround a magnetic core, and Hatano discloses forming an inductor coil surrounding a magnetic core such that an analogous the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core. One would have been motivated to modify the device of Nishimura in view of Kuo and Cho in the claimed manner in order to increase the inductance of the coil while minimizing manufacturing steps, as discussed by Hatano (e.g. ¶ [0009]).

Regarding claim 12, Nishimura in view of Kuo, Cho and Hatano disclose the semiconductor device according to Claim 11, wherein a distance between the coil and the magnetic region of the inductor is between about 10 m and about 20 m (Kuo: figure 1B, the distance between the top of coil segment 162 and the top of the magnetic region 142 is the thickness of the coil segment 162 (Tu) plus the thickness of layer 150, which is disclosed in ¶ [0035] and [0037] to be within the claimed range).

Regarding claim 13, Nishimura in view of Kuo, Cho and Hatano disclose the semiconductor device according to Claim 11, further comprising a conductive bump on a surface of the substrate opposite the interconnect structure (Nishimura: figure 7, e.g. conductive bump 29, col. 4, lines 7 – 8), the conductive bump being electrically coupled to the first semiconductor die and the second semiconductor die through the interconnect structure (e.g. as anticipated or rendered obvious by Nishimura with respect to figure 7, whereby it is anticipated or obvious that substrate 17A has an interconnect structure within to connect the external conductive bumps 29 with the internal semiconductor die 15A and 14G for operation and connection with external devices)

Regarding claim 14, Nishimura in view of Kuo, Cho and Hatano disclose the semiconductor device according to Claim 11, wherein the first conductive vias are aligned with the corresponding second conductive vias (Cho: e.g. as seen with respect to figures 3A and 3B, the first conductive vias 365a are aligned with the corresponding second conductive vias 365c).

Regarding claim 15, Nishimura in view of Kuo, Cho and Hatano disclose the semiconductor device according to Claim 11, further comprising a conductive connector electrically coupling the interconnect structure with the first semiconductor die (Nishimura: e.g. conductive connector 22, col. 3, lines 57 – 58).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuo, Cho and Hatano, as applied to claim 15 above, and further in view of Brauchler et al. (US 2015/0171934 A1, prior art of record).
Regarding claim 16, Nishimura in view of Kuo, Cho and Hatano disclose the semiconductor device according to Claim 15, as cited above, but are silent with respect to disclosing a dielectric material encapsulating the interconnect structure, the first semiconductor die and the conductive connector.
Brauchler discloses a dielectric material encapsulating the interconnect structure, the first semiconductor die and the conductive connector (figure 4, dielectric material 492 encapsulates interconnect structure 430, first semiconductor die 410, and conductive connector 458, ¶ [0057] – [0058]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo, .

Claims 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 7,049,692 B2, prior art of record) in view of Kuo et al. (US 2016/0307991 A1, prior art of record), Pitts et al. (US 7,400,025 B2) and of Hatano (US 2005/0088269 A1, prior art of record).
Regarding claim 21, Nishimura discloses a semiconductor device (e.g. figure 7), comprising: 
a semiconductor substrate (e.g. substrate 17A);
a semiconductor die over the semiconductor substrate (e.g. semiconductor die 14G, col. 10, line 12); and
an interconnect structure electrically coupling the semiconductor substrate to the semiconductor die (e.g. interconnect structure comprising the 
Nishimura is silent with respect to disclosing the interconnect structure comprises: a magnetic core; first metal lines over and electrically insulated from the magnetic core; second metal lines beneath and electrically insulated from the magnetic core; metal vias laterally spaced apart from the magnetic core and connecting the first metal lines to the second metal lines to form a conduction path winding around the magnetic core, wherein the metal vias comprise first metal vias arranged in a first metallization layer, second metal vias arranged in a second metallization layer over the first metallization layer and a third metal via between the first metallization layer and the second metallization layer, and the third metal via has a width greater than a width of the first metal vias or the second metal vias, and wherein the third metal via comprises a bottom surface substantially level with a bottom surface of the magnetic core; a first dielectric layer laterally surrounding the first metal vias; and a second dielectric layer over the first dielectric layer and laterally surrounding the first metal vias, wherein the second dielectric layer separates the first dielectric layer from the magnetic core.
Nishimura does disclose that the interconnect structure comprises an inductor (e.g. inductor 41, col. 10, line 53).
Kuo discloses an analogous device (e.g. figures 1A and 1B) comprising a magnetic core (magnetic core 142, ¶ [0013]); first metal lines over and electrically insulated from the magnetic core (e.g. first metal lines 162, insulated from magnetic core by layer 150, ¶ [0037] and [0017]); second metal lines beneath and electrically insulated from the magnetic core (e.g. second metal lines 132, electrically insulated from magnetic core 142 by layer 140, ¶ [0025] and [0017]); and metal vias laterally spaced apart from the magnetic core and connecting the first metal lines to the second metal lines to form a conduction path winding around the magnetic core (metal vias 152, ¶ [0036], rendered obvious to be metal since the first and second metal lines 162 and 142 are made of copper. Furthermore, it has been held that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. See MPEP 2144.07).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura such that the interconnect structure comprises a magnetic core, first metal lines over and electrically insulated from the magnetic core, second metal lines beneath and electrically insulated from the magnetic core, and metal vias laterally spaced apart from the magnetic core and connecting the first metal lines to the second metal lines to form a conduction path winding around the magnetic core, since Nishimura discloses an inductor formed on the semiconductor device, and Kuo discloses an inductor for a semiconductor device, whereby the inductor includes a magnetic core, first metal lines over and electrically insulated from the magnetic core, second metal lines beneath and electrically insulated from the magnetic core, and metal vias laterally spaced apart from the magnetic core and 
Pitts discloses an analogous device (e.g. figures 1 and 2), comprising metal vias comprising first metal vias arranged in a first metallization layer (e.g. first metal vias 130 in the first metallization layer (i.e. bottom layer), col. 3, lines 60 – 63), second metal vias arranged in a second metallization layer over the first metallization layer (second metal vias 140 in second metallization layer (i.e. upper layer), col. 3, lines 60 - 63) and a third metal via between the first metallization layer and the second metallization layer (third metal via 100 between the first metallization layer and the second metallization layer, as seen in figure 2, col. 3, lines 60 – 63), and the third metal via has a width greater than a width of the first metal vias or the second metal vias (as seen in figure 2), a first dielectric layer laterally surrounding the first metal vias (e.g. figure 2, first dielectric layer 80 surrounding first metal vias 130, col. 3, lines 27 – 29); and a second dielectric layer over the first dielectric layer and laterally surrounding the first metal vias (e.g. figure 2, second dielectric layer 72 on the first dielectric layer 80 and surrounding the first metal vias 130, col. 3, line 43).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo such that the metal vias comprise first metal vias arranged in a first 
The prior art of Kuo in view of Pitts renders obvious the limitation “the second dielectric layer separates the first dielectric layer from the magnetic core” since Kuo discloses the magnetic core to be surrounding by a dielectric layer that extends on outer opposite sides of the metal vias, and Pitts discloses the dielectric layer comprises a first dielectric layer and a second dielectric layer 
Hatano discloses an analogous device (e.g. figures 1 and 2), wherein the coil comprises a metal via comprising a first metal via (e.g. figures 1 and 2, first metal via 13, ¶ [0025]), a second metal via (e.g. figures 1 and 2, second metal via 14) and a third metal via between the first metal via and the second metal via (as seen with respect to figures 1 and 2, there exists at each vertical connection a third metal via 16 between a first metal via 13 and a second metal via 14), wherein the third metal via comprises a bottom surface substantially level with a bottom surface of the magnetic core (as seen in figure 2, the bottom surface of the third metal via 16 is substantially level with the bottom surface of the magnetic core 15, ¶ [0023]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nishimura in view of Kuo such that the third metal via comprises a bottom surface substantially level with a bottom surface of the magnetic core, since Kuo discloses the inductor coil to surround a magnetic core, and Hatano discloses forming an inductor coil surrounding a magnetic core such that at least one of the metal vias comprises a first metal via, a metal conductive via and a third metal 

Regarding claim 22, Nishimura in view of Kuo, Pitts and Hatano disclose the semiconductor device according to Claim 21, wherein the third metal via comprises an upper surface substantially level with an upper surface of the magnetic core (Hatano: figure 2, third metal via 16 has an upper surface substantially level with the upper surface of the magnetic core 15).


Regarding claim 24, Nishimura in view of Kuo, Pitts and Hatano disclose the semiconductor device according to Claim 21, wherein some of the first metal lines are parallel to each other and extend in a first direction, and some of the second metal lines are parallel to each other and extend in a second direction different from the first direction (e.g. as seen with respect to figure 1A of Kuo, and figure 1 of Hatano).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1 – 5, 7 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 – 20 of U.S. Patent No. 9,799,721 B2 in view of Cho (US 8,405,482 B2) and Hatano (US 2005/0088269 A1). Claims 16 – 20 of U.S. Patent No. 9,799,721 B2 disclose all of the limitations, or obvious variants, of claims 1 -  5, 7 and 8, but are silent with respect to disclosing the vertically-extending conductive vias comprises first conductive vias in contact with a first one of the horizontally-extending conductive lines, second conductive vias overlapping the first conductive vias and in contact with a second one of the horizontally-extending conductive lines opposite to the first one of the horizontally-extending conductive lines, and a third conductive via between the first conductive vias and the second conductive vias, and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias, and wherein the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core, wherein . 
Cho discloses an analogous device (e.g. figures 3A and 3B), at least one of the vertically-extending conductive vias (e.g. vertically-extending conductive vias comprising elements 365a-365c and 360a-360b, col. 5, lines 36 – 38) comprising first conductive vias in contact with a first one of the horizontally-extending conductive lines (e.g. first conductive vias 365a in contact with first horizontally-extending conductive line 370), second conductive vias overlapping the first conductive vias and in contact with a second one of the horizontally-extending conductive lines opposite to the first one of the horizontally-extending conductive lines (second conductive vias 365c in contact with second horizontally-extending conductive line 390) and a third conductive via between the first conductive vias and the second conductive vias (third conductive via 360a or 360b), and the third conductive via has a width greater than a width of the first conductive vias or the second conductive vias (as seen in figures 3A and 3B), wherein the first conductive vias are arranged on a same side of the magnetic core and separated by the dielectric material (e.g. as seen in figures 3A and 3B, the first conductive vias 365a are on the same side of the device (rendered obvious to be on the same side of the magnetic core of claim 16 of U.S. Patent No. 9,799,721 B2), and are separated by dielectric material 313, see col. 4, lines 13 - 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claims 16 – 20 of U.S. Patent No. 9,799,721 B2 such that the vertically-extending conductive vias comprises first conductive vias in contact with a first one of the horizontally-extending conductive lines, 
Hatano discloses an analogous device (e.g. figures 1 and 2) comprising a vertically extending conductive vias (vertically extending conductive vias comprising elements 13, 14 and 16, as seen with respect to figures 1 and 2, ¶ [0023] – [0024]), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of claims 16 – 20 of U.S. Patent No. 9,799,721 B2 such that the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core, since claims 16 – 20 of U.S. Patent No. 9,799,721 B2 disclose the magnetic core to be surrounded by a coil with conductive vias, and Hatano discloses an analogous device comprising a magnetic core surrounded by a coil with conductive vias such that the third conductive via comprises a bottom surface substantially level with a bottom surface of the magnetic core. One would have been motivated to modify the claims in order to increase the inductance of the coil while minimizing manufacturing steps, as discussed by Hatano (e.g. ¶ [0009])

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 21 have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ROBERT T HUBER/Primary Examiner, Art Unit 2892                                                                                                                                                                                                        March 10, 2021